PER CURIAM.
Affirmed. However, we remand for correction of the order of revocation of probation. While the trial court’s oral pronouncement found appellant violated his probation only by driving with a suspended license, the written order included two other findings of violation of probation, namely resisting arrest without violence and loitering and prowling. The state concedes the error of including the finding of a violation based upon the loitering and prowling charge, since the trial court expressly acquitted him of this charge. We also direct that the finding of a violation based on the resisting arrest charge be stricken as the order of violation does not conform to the oral pronouncements of the trial court judge who made no express finding of a violation on those grounds. Harrington v. State, 570 So.2d 1140 (Fla. 4th DCA 1990).
GLICKSTEIN, WARNER and GARRETT, JJ., concur.